            Case 1:18-cv-00650-OTW Document 62 Filed 04/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
NATIONAL RESOURCES DEFENSE COUNCIL,
                                                                 :
INC.,
                                                                 :   18-CV-650 (OTW)
                                      Plaintiff,                 :
                                                                 :   ORDER
                     -against-                                   :
                                                                 :
U.S. DEPARTMENT OF THE INTERIOR, et al.,                         :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The parties appeared for a status conference on April 22, 2021. As directed at the

conference, the parties shall file quarterly joint status letters. The letters shall be due within

seven days after the end of each quarter, and the parties may file the letters earlier than the

end of the quarter without impacting the due date of subsequent letters.


         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: New York, New York                                                       Ona T. Wang
       April 22, 2021                                                  United States Magistrate Judge
